Citation Nr: 0429523	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  03-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant And Daughter




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  He died in February 2001.  The appellant is 
his widow.

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran served from November 1944 to November 1946.  
He was awarded an Army of Occupation Ribbon (Japan).  

2.  During his lifetime service connection was not granted 
for any disability.  

3.  The veteran died on February [redacted], 2001.  

4.  The Certificate of Death indicates the cause of death was 
a right temporal brain tumor.  

5.  Army records do not document the veteran's presence with 
American occupation forces within 10 miles of Hiroshima or 
Nagasaki, Japan.  

6.  A service connected disability did not cause or 
contribute to the veteran's death.  
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004) (Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the appellant 
submitted her application in September 2001 and the RO 
properly notified her in an March 2002 letter of what 
evidence was necessary to support her claim.  The March 2002 
letter preceded the initial RO decision in February 2003.  

The RO explained to the appellant the evidence that was 
necessary to support her claim for service connection for the 
cause of the veteran's death in the March 2002 letter and in 
the April 2003 statement of the case.  The Board has noted 
the RO did not request the veteran's records of treatment for 
brain tumor from CARTI.  Those records of the ongoing 
treatment of the veteran's brain tumor after its diagnosis in 
November 1999 would not provide any information which could 
verify the veteran's presence within ten miles of Hiroshima 
during the occupation of Japan.  For that reason the Board 
has concluded the RO's decision not to obtain those records 
was harmless error.  Conway v. Principi, 353 F.3d 1369 
(Fed.Cir.2004).  The veteran received medical care during the 
last years of his life from the VA and comprehensive VA 
records are available to demonstrate his condition, 
diagnoses, and treatment during this time.  Because 
information pertaining to his diagnosis and treatment is not 
the dispositive point in this case, no evidence obtained from 
CARTI would alter the outcome.  Thus, remand to provide the 
appellant additional assistance in obtaining the records from 
CARTI would serve no useful purpose.  See Valiao v. Principi, 
17 Vet. App. 229, 232 (2003).  

VA has satisfied its obligation to notify and assist the 
appellant in this case.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  The death of a veteran will 
be considered as having been due to service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including tumors of the 
brain, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation include cancer of the brain.  
38 C.F.R. § 3.309(d) (2004).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty...participated in a radiation risk 
activity.  The term radiation risk activity includes the 
occupation of Hiroshima or Nagasaki, Japan by U.S. Forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(1)(ii)(B) (2004).  

The term occupation of Hiroshima or Nagasaki, Japan by United 
Stated forces means official military duties within 10 miles 
of the city limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military occupation 
functions.  38 C.F.R. § 3.309(d)(3)(1)(vi) (2004).  

When it is determined a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946 and the veteran subsequently develops a radiogenic 
disease, such as a tumor of the brain, within five years of 
or more after exposure, the claim should be forwarded to the 
Under Secretary of Benefits for review.  38 C.F.R. § 3.311 
(2004).  

If military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when 
the claimed exposure occurred.  38 C.F.R. § 3.311(4)(2004).  

Factual Background and Analysis.  In this case there are four 
theories of entitlement provided by the regulations which 
must be considered.  One, incurrence of a brain tumor in 
service; two, a brain tumor manifested within the initial 
post year after service separation; three, presumptive 
service connection based on participation in a radiation risk 
activity in service; and fourth, entitlement to service 
connection based on exposure to ionizing radiation in 
service, with subsequent development of a radiogenic disease, 
which is linked to exposure to ionizing radiation in service.  

The Certificate of Death indicates the veteran died on 
February [redacted], 2001.  The cause of death was a right temporal 
brain tumor.  VA treatment records reveal a brain tumor was 
diagnosed in November 1999.  At the time of his death, 
service connection had not been granted for any disability.  

The National Personnel Records Center (NPRC) informed the RO 
the veteran had fire related service and there were no 
service medical records on file for the veteran.  Where 
service medical records are presumed destroyed the Board has 
an obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board considered first whether there was any basis in the 
record for finding the veteran's brain tumor began in service 
or during the initial post service year.  The first diagnosis 
of a brain tumor was in November 1999 more than 40 years 
after the veteran's separation from the service.  There is no 
basis in the record for a finding that the veteran's brain 
tumor began in service or during the initial post service 
year.  38 C.F.R. §§ 3.303, 3.309 (a) (2004).  Entitlement to 
service connection based on the first and second possible 
theories of entitlement is not warranted.  

As is set forth above, service connection may also be granted 
on a presumptive basis for cancer of the brain when the 
veteran participated in a radiation risk activity in service.  
38 C.F.R. § 3.309(d) (2004).  The pathology reports 
demonstrate that the veteran's brain tumor was malignant.  
However, participation in a radiation risk activity must 
still be demonstrated.  After reviewing the evidence the 
Board concluded the evidence does not establish that the 
veteran participated in a radiation risk activity in service 
as defined by the regulations.  38 C.F.R. § 3.309 (2004).  

The veteran's Honorable Discharge indicates he departed the 
U.S. in June 1945 and returned in September 1946.  He was 
awarded an Army of Occupation Ribbon (Japan).  In his 
September 2000 statement the veteran wrote he was with the 
25th Infantry, 35th Regiment , K Company.  He served in 
"Negolia" with the military police.  He claimed to have had 
a layover in Hiroshima during a rail trip across the island 
of "Hinsue."  He reported walking through the debris in 
Hiroshima.  

In an attempt to assist the appellant with her claim the RO 
requested verification of the veteran's participation in a 
radiation risk activity in service from the Defense Threat 
Reduction Agency (DTRA).  In July 2000, they replied.  Their 
reply reads in part as follows:

Army morning reports indicate that on 
October 29, 1945, while embarked aboard 
USS Lyon (AP 71) and assigned to "K" 
Company, 35th Infantry Regiment, (the 
veteran) arrived at Nagoya, Honshu, 
Japan, (approximately 290 miles from 
Hiroshima and 440 miles from Nagasaki) 
from Luzon, Philippine Islands.  The same 
day he accompanied his unit 100 miles by 
rail to Shimizu.  On November 13, 1945, 
(the veteran) returned with his unit to 
Nagoya.  On January 30, 1946, (the 
veteran) relocated with his unit to 
Takagi, Honshu (approximately 450 miles 
from Hiroshima and 600 miles from 
Nagasaki) and on March 20, to Naka-
Maizuru, Honshu (approximately 200 miles 
from Hiroshima and 350 miles from 
Nagasaki).  On September 7, 1946 (the 
veteran) was reassigned to the 
Disposition Center at the 4th Replacement 
Depot at Tokyo (approximately 420 miles 
from Hiroshima and 590 miles from 
Nagasaki) for return to the United 
States.  

DTRA concluded that Army records do not document the 
veteran's presence with the American occupation forces within 
the 10 miles limits of Hiroshima or Nagasaki, Japan.  

Although the veteran was stationed in Occupied Japan during 
the period from August 6, 1945 to July 1, 1946, Army 
documents do not indicate he had official military duties 
within 10 miles of Hiroshima or Nagasaki.  The evidence thus 
does not establish the veteran participated in a radiation 
risk activity as defined by the regulations.  For that reason 
the presumptive service connection provided by 38 C.F.R. 
§ 3.309 is not applicable in this case.  

Service connection is also available for veterans exposed to 
radiation in service who later develop a radiogenic disease 
which is linked to exposure to radiation in service.  
38 C.F.R. § 3.311 (2004).  The regulations provide the 
claimed exposure must be consistent with records maintained 
by the Department of Defense.  The Army records are 
inconsistent with the claims of the veteran that he was 
present in Hiroshima.  The Board has thus concluded that 
exposure to ionizing radiation in service as defined by 
38 C.F.R. § 3.311 has not been established.  

The Board has considered the statements of the veteran's 
family members submitted by the appellant and her testimony 
and that of her daughter at the videoconference in April 2004 
before the undersigned.  Their statements are based on the 
statements of the veteran as to his remembrances.  None of 
the statements provided by the appellant are from individuals 
who served with the veteran in Japan, and who, observed the 
train stopping for a layover in Hiroshima.  As such the 
statements are of little probative value.  

In support of a claim for service connection filed prior to 
his death, the veteran himself provided written statements to 
the effect that he recalled being on a train which stopped in 
Hiroshima while the railroad tracks were being repaired.  
While the Board has taken account of his statements, which 
are in concurrence with those submitted by his family members 
as to the stories he told them of his wartime experiences, 
the conclusions reached by the DTRA based upon their research 
of the veteran's unit records must be given greater 
evidentiary weight in this instance.  It is likely that the 
veteran sincerely believed his train had stopped in 
Hiroshima, as much of Japan was desolated by war at that 
time.  However, in the absence of probative evidence showing 
the veteran was within the statutorily-defined zone 
surrounding Hiroshima or Nagasaki, the veteran cannot be said 
to have participated in a radiation risk activity and thus 
cannot be presumed under law to have been exposed to 
radiation during his service in Japan.

As a service-connected disability did not contribute 
substantially or materially to cause the veteran's death, 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004); see Hilkert v. West, 12 Vet. App. 145 (1999) 
aff'd 232 F.3d 908 (Fed.Cir. Mar 14, 2000).  The 
preponderance of the evidence is against the appellant's 
claim and the benefit sought must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  




	                        
____________________________________________
	Heather J. Harter
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



